Motion denied. Relator, never having been personally served with notice of the order of commitment, is entitled as a matter of right to the relief she requests in her application to this court — “ a hearing before a jury as to the question of [her] sanity.” (Mental Hygiene Law, § 74; Matter of Coates, 9 N Y 2d 242.) Relator is entitled to be represented by counsel at such hearing and should have been represented by counsel during the proceedings which resulted in her commitment. (Cf. People ex rel. Rogers v. Stanley, 17 N Y 2d 256.) Since relator has the same remedy available under the statute as she requests *854in her application for the writ, this is not one of those cases where considerations of practicality and necessity dictate departure from traditional orderly procedures (People ex rel. Keitt v. McMann, 18 N Y 2d 257, 262).